17‐1767   
Winsome Thelwell v. City of New York, et. al 
 
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                                 

                               SUMMARY ORDER 
                                                 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 9th day of May, two thousand eighteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                                       Circuit Judges, 
                   MICHAEL P. SHEA, 
                                       District Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
WINSOME THELWELL,   
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                  17‐1767 
 



*      Judge Michael P. Shea, of the United States District Court for the District of 
Connecticut, sitting by designation. 

                                                1
CITY OF NEW YORK, LAURA EDIDIN, JOHN 
DOE, said names being fictitious, the persons 
intended being those who aided and abetted the 
unlawful conduct of the named Defendants, 
JANE DOE, said names being fictitious, the 
persons intended being those who aided and 
abetted the unlawful conduct of the named 
Defendants,   
                   Defendants‐Appellees. 
                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                               Samuel O. Maduegbuna (William W. 
                                             Cowles, Christopher Scharwath 
                                             (legal intern), on the brief), 
                                             Maduegbuna Cooper, LLP, New 
                                             York, NY. 
 
FOR APPELLEES:                               Daniel Matza‐Brown (Richard 
                                             Dearing, Claude S. Platton, on the 
                                             brief), Assistant Corporation 
                                             Counsel, for Zachary W. Carter, 
                                             Corporation Counsel of the City of 
                                             New York, New York, NY.     
 
         Appeal from an order and judgment of the United States District Court for 
the Southern District of New York (Koeltl, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the order and judgment of the district court 
be AFFIRMED. 
          
         Winsome Thelwell appeals from an order of the United States District 
Court for the Southern District of New York (Koeltl, J.), which dismissed on 
summary judgment her claims for employment discrimination and failure to 

                                        2
promote under 42 U.S.C. §§ 1981 and 1983, the New York State Human Rights 
Law (“NYSHRL”), N.Y. Exec. L. § 296, et. seq., and the New York City Human 
Rights Law (“NYCHRL”), Admin. Code of the City of N.Y., § 8‐107, et. seq., and a 
judgment which dismissed her retaliation claim following a jury verdict.    We 
assume the parties’ familiarity with the underlying facts, the procedural history, 
and the issues presented for review. 
        
Summary Judgment 
        
       Thelwell, who works for the New York City Civilian Complaint Review 
Board (“CCRB”), alleges that she was passed over for promotion to Director of 
Investigative Policy (“DIP”) and to Deputy Executive Director of Investigations 
(“DEDI”) because she was stereotyped as an “angry black woman.”    Pl.’s Am. 
Compl. ¶25.    She sued the City of New York, one named City employee, and 
unnamed aiders and abettors (the “City”).    Thelwell contends that the district 
court construed all disputed material facts in the City’s favor, and made multiple 
errors of law. 
        
       We review the grant of summary judgment de novo, drawing all factual 
inferences in favor of the non‐moving party.    Sousa v. Marquez, 702 F.3d 124, 127 
(2d Cir. 2012).    Summary judgment is appropriate when “the record taken as a 
whole could not lead a rational trier of fact to find for the non‐moving party.”   
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). 
        
       At the summary judgment stage, failure to promote claims under 42 U.S.C. 
§ 1981 and the NYSHRL are subject to the McDonnell Douglas burden‐shifting 
analysis.    Aulicino v. New York City Depʹt of Homeless Servs., 580 F.3d 73, 80 
(2d Cir. 2009).    The plaintiff initially bears the burden of establishing a prima 
facie case.    McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).    If the 
plaintiff does so, “the burden shifts to the defendant, which is required to offer a 
legitimate, non‐discriminatory rationale for its actions.”    Terry v. Ashcroft, 336 
F.3d 128, 138 (2d Cir. 2003).    If the defendant proffers such an explanation, the 
burden shifts back.    “[T]o defeat summary judgment . . . the plaintiff’s admissible 
evidence must show circumstances that would be sufficient to permit a rational 


                                         3
finder of fact to infer that the defendant’s employment decision was more likely 
than not based in whole or in part on discrimination.”    Id.   
         
        “[C]ourts must analyze NYCHRL claims separately and independently 
from any federal and state law claims, construing [its] provisions broadly in favor 
of discrimination plaintiffs to the extent that such a construction is reasonably 
possible.”      Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 
(2d Cir. 2013) (internal citations and quotation marks omitted).    Under the 
NYCHRL, “the plaintiff must establish a prima facie case, and the defendant then 
has the opportunity to offer legitimate reasons for its actions.”    Ya‐Chen Chen v. 
City Univ. of New York, 805 F.3d 59, 75–76 (2d Cir. 2015).    Thus summary 
judgment is appropriate “only if the record establishes as a matter of law that 
discrimination play [ed] no role in its actions.”    Mihalik, 715 F.3d at 110.   
         
        Contrary to Thelwell’s contention that the district court ignored Fed. R. Civ. 
P. 56, the district court did not resolve any credibility determinations in favor of 
the City.    The government offered legitimate non‐discrimnatory reasons for 
Denis McCormick’s selection as DIP: he had higher clearance rates, strong 
evaluations, and took on extra duties.    To avoid summary judgment, Thelwell 
had to present evidence demonstrating that the employment decision was more 
likely than not caused by racial discrimination.    Terry, 336 F.3d at 138.    Under 
her theory of liability, Thelwell had to demonstrate both discriminatory animus 
by defendant Laura Edidin, and that the animus was the proximate cause of Joan 
Thompson’s decision to hire McCormick.    See Staub v. Proctor Hosp., 562 U.S. 
411, 422 (2011).    Thelwell is unable to do so for three reasons.     
         
        Thelwell argues that Edidin calling her angry is an indication that Edidin 
stereotyped her and possessed racial animus.    But Thelwell provides nothing but 
speculation to demonstrate that Edidin influenced Thompson, while Thompson 
testified that Edidin only found out about McCormick’s new position after the 
decision had been made to give him the title.    On this record, no reasonable juror 
could find that Edidin’s supposed animus infected the decision.   
         
        No procedural irregularities attended McCormick’s promotion to DIP.   
The position was created for McCormick, and McCormick was well‐qualified for 

                                          4
it.    See Mauro v. S. New England Telecommunications, Inc., 208 F.3d 384, 387–88 
(2d Cir. 2000) (finding no pretext where job was created for individual who 
received the promotion and the individual was “well‐qualified for this type of 
work”).    Further, Thompson testified that there was no obligation to advertise 
the position because it was not an actual promotion, only an additional title, and 
that the CCRB had followed the same procedure in the past when creating a 
position for a specific individual. Thelwell presented no evidence to contest that 
testimony. 
          
         Thelwell fails to demonstrate that she was denied the DEDI promotion by 
reason of discrimination.    “To establish a prima facie case of discriminatory 
failure to promote, a plaintiff must allege that she or he applied for a specific 
position or positions and was rejected therefrom . . .”    Kinsella v. Rumsfeld, 320 
F.3d 309, 314 (2d Cir. 2003) (internal quotation marks omitted).    Thelwell did not 
apply for the DEDI position.    While “the rule is that a plaintiffʹs failure to apply 
for a position is not a bar to relief when an employerʹs discriminatory practices 
deter application or make application a futile endeavor,” Malarkey v. Texaco, 
Inc., 983 F.2d 1204, 1213 (2d Cir. 1993), no reasonable person would interpret 
Thelwell’s exchanges with Soler‐‐whom Thelwell never accused of racial 
animus‐‐to have made application futile.    Thelwell offers no more than 
speculation that Edidin influenced the decision to select McCormick to DEDI.   
Finally, Thelwell argues that McCormick’s experience and qualifications are 
subjective factors which suggest pretext, but Thelwell does not dispute the 
objective facts of McCormick’s performance.   
          
         Therefore summary judgment was proper under both 42 U.S.C. § 1981 and 
the NYSHRL.    Summary judgment was also proper under the more forgiving 
NYCHRL standard, since “the record establishes as a matter of law that 
discrimination play[ed] no role in its actions.” Mihalik, 715 F.3d at 110 n.8 
(internal citation and quotation marks omitted, alteration in original).   
          
Jury Trial 
          
         Thelwell also argues that two evidentiary errors require that the judgment 
rejecting her retaliation claim be vacated and the issue re‐tried.    “We review a 

                                          5
district courtʹs evidentiary rulings for abuse of discretion,” Marcic v. Reinauer 
Transp. Companies, 397 F.3d 120, 124 (2d Cir. 2005), and “we will not grant a new 
trial unless . . . the introduction of inadmissible evidence was . . . so clearly 
prejudicial to the outcome of the trial that we are convinced that the jury has 
reached a seriously erroneous result or that the verdict is a miscarriage of justice,” 
Luciano v. Olsten Corp., 110 F.3d 210, 217 (2d Cir. 1997) (internal citation and 
quotation marks omitted).    “Prejudice is measured by assessing the error in light 
of the record as a whole.”    Pescatore v. Pan Am. World Airways, Inc., 97 F.3d 1, 
17 (2d Cir. 1996).   
        
       Thelwell complains that the district court did not permit her to refresh the 
recollection of her witness Graham Daw by showing him a complaint he had filed 
against the City in a separate suit.    According to Thelwell, this error prevented 
her from establishing Tracy Catapano‐Fox’s retaliatory animus toward her.   
Generally, when a lawyer wishes to use a writing to refresh a witness’ 
recollection, the lawyer must first establish that the witness lacks present 
recollection of the issue.    See Bankers Tr. Co. v. Publicker Indus., Inc., 641 F.2d 
1361, 1363‐64 (2d Cir. 1981).    Daw had no need for his memory to be refreshed.   
He clearly and unambiguously testified that nobody at CCRB had told him to stay 
away from Thelwell.    Daw’s recollection ran contrary to how Thelwell 
anticipated he would respond; but that was not grounds to refresh Daw’s 
recollection.    Further, in her proffer, Thelwell told the district court that she 
would not disclose the existence of Daw’s lawsuit to the jury. 
        
       Thelwell also argues that the district court abused its discretion by not 
permitting the testimony of Richard Emery.    We disagree.    Thelwell’s reason for 
offering Emery’s testimony changed the day before he was set to testify, 
prejudicing the City.    Thelwell sought to elicit testimony that Catapano‐Fox had 
leaked information.    But, Catapano‐Fox’s alleged leaking of information had 
nothing to do with her credibility and was not inconsistent with her 
determination that Thelwell violated CCRB’s policy prohibiting the destruction of 
documents.    Any probative value in introducing Emery’s testimony on 
Catapano‐Fox’s leaking would have been “substantially outweighed by a danger” 
of “unfair prejudice, confusing the issues, [and] misleading the jury.” Fed. R. 
Evid. 403.    Thelwell fails to demonstrate how this ruling so clearly prejudiced her 

                                          6
so that “a substantial right of a party is affected,” or that the “juryʹs judgment 
would be swayed in a material fashion by the error.”    Arlio v. Lively, 474 F.3d 46, 
51 (2d Cir. 2007).   
       
      Accordingly, the order and judgment of the district court is AFFIRMED.       
       
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 
                                          




                                         7